Exhibit 99.2 All information in the following tables is presented on a basis prepared in accordance with U.S. generally accepted accounting principles (GAAP), unless otherwise indicated.The Company revised the income statement reporting of card fees on lending productsincreasing Net card fees and reducing Interest and fees on loans. Corresponding amounts in prior periods have been reclassified to conform to the current period presentation. This change does not impact Total revenues net of interest expense in the income statement, orthe Net interest yield on cardmember loans, a non-GAAP measure. (Preliminary) American Express Company Consolidated Statements of Income (Millions) Quarters Ended March 31, Percentage Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 9 % Net card fees 1 Travel commissions and fees (1 ) Other commissions and fees 10 Other 22 Total non-interest revenues 9 Interest income Interest and fees on loans 4 Interest and dividends on investment securities 66 88 ) Deposits with banks and other 30 20 50 Total interest income 3 Interest expense Deposits (6 ) Short-term borrowings 5 - # Long-term debt and other (4 ) Total interest expense (3 ) Net interest income 6 Total revenues net of interest expense 8 Provisions for losses Charge card ) Cardmember loans ) # Other 22 19 16 Total provisions for losses 97 # Total revenues net of interest expense after provisions for losses 4 Expenses Marketing and promotion ) Cardmember rewards (7 ) Cardmember services 35 Salaries and employee benefits 7 Professional services 4 Occupancy and equipment 11 Communications 96 95 1 Other, net 78 # Total 4 Pretax income 2 Income tax provision (7
